Citation Nr: 1545815	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease, thoracolumbar spine, with herniated nucleus pulposus L3-S1.  

2.  Entitlement to an increased rating for cervical spine disability, evaluated as noncompensable for degenerative changes prior to March 7, 2013, and as 10 percent disabling for spondylosis central canal stenosis C4-7 from March 7, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, continued 20 percent and noncompensable ratings assigned to the service-connected thoracolumbar and cervical spine disabilities, respectively.  


REMAND

In a July 2015 Brief, the Veteran reported that her thoracolumbar and cervical spine disabilities had worsened since her last VA examination in March 2013.  The record demonstrates that the Veteran underwent cervical spine surgery in June 2013.  VA's duty to assist includes, when appropriate, the duty to provide a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of her disability, reexamination is required.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, a Veteran is competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board finds that a new VA examination must be provided in order to assess the current severity of the Veteran's thoracolumbar and cervical spine disabilities.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include all relevant VA and non-VA medical treatment; 

specifically, the June 2013 cervical spine surgery.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an examination to determine the current severity of her service-connected thoracolumbar spine and cervical spine disorders.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies 

on the service-connected service-connected spine disorders.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. expressed in terms of the degree of additional range of motion loss.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected spine disorders. 

The examiner must report all associated neurological complaints and findings attributable to the Veteran's service-connected thoracolumbar and cervical spine disorders, to include the Veteran's current left lower extremity radiculopathy.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.

Additionally, the examiner must also note whether the Veteran has any associated intervertebral disc syndrome.  If so, the examiner must state whether the Veteran experiences incapacitating episodes that required bed rest prescribed by a physician and the frequency and total duration of such episodes over the course of the past 12 months.

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

